Citation Nr: 0812684	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  00-16 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The Board remanded this issue in May 2003.  

The original appeal included the issue of service connection 
for post-traumatic stress disorder (PTSD), which the Board 
denied in a May 2003 decision.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2004, the parties filed a joint remand, which was 
granted by the Court that same month.  The May 2003 Board 
decision was vacated.  In November 2004, the Board remanded 
the service connection claim for PTSD for further 
development.  In August 2006, the RO determined that the 
veteran participated in combat and granted his service 
connection claim for PTSD.  As service connection for PTSD 
was granted, this claim is granted in full and no longer on 
appeal.  The Board further notes that the RO granted 
entitlement to individual unemployability benefits in a 
September 2007 rating decision, effective January 10, 2000.       


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on entry into active 
service. 

2.  There is no competent evidence that hearing loss 
increased in severity during active duty beyond any natural 
progression.  


CONCLUSION OF LAW

Bilateral hearing loss pre-existed service and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in January 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims. In November 2006, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim under 38 U.S.C.A. § 
1151 for hearing loss and an etiology opinion was requested.  
The duties to notify and assist have been met.

The veteran is claiming service connection for bilateral 
hearing loss.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

The report of physical examination for purposes of entry into 
service, dated in February 1966, specifically noted bilateral 
hearing loss at 4000 Hz.  At 4000 Hz, the right ear 
registered 55 decibels and the right ear at 45 decibels.  
Otherwise, the veteran's hearing was found normal.  This is 
considered impaired hearing.  38 C.F.R. § 3.385.  As impaired 
hearing was noted in both ears during clinical evaluation at 
entry into service, the veteran's bilateral hearing loss is 
considered pre-existing.  The presumption of soundness does 
not attach in this case.  See 38 U.S.C.A. § 1111.

The next step of the inquiry is to determine whether the pre- 
existing bilateral hearing loss was aggravated in service.  A 
pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is clear and 
unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre- existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

The United States Court of Appeals for Veterans Claims has 
consistently stated that "temporary or intermittent flare- 
ups during service of a pre-existing injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In determining whether the pre-existing hearing, the Board 
must first determine if any increase in severity occurred in 
service.  Initially, the Board notes that there is no 
evidence of treatment for hearing problems in service, and 
separation examination is negative for any hearing loss.  In 
short, there is no competent evidence that hearing loss 
increased in severity in service or if it did, it was not due 
to the natural progress of the disease.  

In support of his claim in November 1999, the veteran stated 
that he served in Vietnam from April 1967 until May 1968.  
During this time, he asserted that he worked with heavy 
artillery.  It was at this time that the veteran stated that 
his ears starting to hurt and bleed.  He first noticed a loss 
of hearing in 1969.  His hearing loss became worse and he 
sought treatment.   

The record verifies that the veteran served in Vietnam, with 
one year and 24 days of foreign service.  The veteran was 
assigned to L Battery, 4th Battalion, 11th Marines.  Evidence 
received during the appeal corroborates the veteran's PTSD 
stressor statements that he witnessed a casualty involving a 
gunner named "Young" in February 1968 in South Vietnam.  
The RO determined this information further confirmed that the 
veteran participated in combat.  Based on these factors, the 
Board finds that the veteran's assertions of exposure to 
significant acoustic trauma during combat are presumed true 
as they are consistent with his service.  See 38 U.S.C.A. § 
1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In addition to exposure to significant acoustic trauma in 
service, the medical evidence demonstrates that the 
underlying bilateral hearing loss is currently worse than 
what was shown at entry into service.  On the authorized 
audiological evaluation in April 1999, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
75
65
105
LEFT
15
25
90
95
100

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 85 in the left ear.  The 
veteran was issued hearing aids that same month by VA.  

Exposure to significant acoustic trauma is conceded and there 
is competent medical evidence demonstrating that the 
veteran's current bilateral hearing loss is worse than when 
he entered active service.  The remaining issue is whether 
the veteran's pre-existing bilateral hearing loss worsened in 
service.  The only medical etiological opinion of record is 
dated in November 2007.  Here, the examiner notes that the 
veteran came into service with a hearing loss of unknown 
etiology.  The only audiometric data found in service was 
performed at the time of entrance into service.  No other 
audiometric data exists.  As for the issue of whether the 
veteran's pre-existing hearing loss was further aggravated by 
his military service, the examiner stated that no opinion 
could be given without resorting to speculation.  There is no 
other competent medical evidence addressing this issue.  

Based on the record, there is no competent evidence that 
hearing loss increased in severity in service.  There is no 
basis to determine if the disease underwent an increase in 
pathology without resort to speculation.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
Accordingly, the claim must be denied.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  Here, in his November 1999 
written statement, the veteran asserted that he was exposed 
to acoustic trauma and first noticed a loss of hearing in 
1969.  

Based on the veteran's statements and pertinent law, the 
Board finds the veteran competent to state that he was 
exposed to acoustic trauma during service.  However, he is 
not competent to indicate that his hearing loss increased in 
severity in service.  Audiologists rely on controlled speech 
discrimination and puretone audiometry testing to determine 
the existence and severity of hearing loss.  The veteran by 
his own admission did not notice a hearing loss until 1969, 
though testing at service entry two years earlier 
demonstrated a hearing loss.  The combined effect of time, 
nearly 40 years since service discharge, and the 
unreliability of his subjective judgment of what a hearing 
loss is and whether and to what degree it increased in 
severity, greatly decreases the value of his opinion and is 
not competent evidence that his hearing loss underwent a 
permanent and measurable increase in severity in service.    

Based upon the above, the Board finds the veteran's bilateral 
hearing loss pre-existed service and was not aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2007).


ORDER

Service connection for aggravation of bilateral hearing loss 
is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


